FILED
                             NOT FOR PUBLICATION                            MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN M. STEWART,                                 No. 09-35900

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00003-JLR

  v.
                                                 MEMORANDUM *
KING COUNTY JAIL,

               Defendant,

  and

KING COUNTY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Washington state prisoner John M. Stewart appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his medical needs. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the dismissal of a complaint under 28 U.S.C. § 1915A, Resnick

v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed Stewart’s claims against King County

because he failed to allege sufficient facts showing that a specific county policy or

custom was “the moving force” behind the alleged unconstitutional conduct.

Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1193-94 (9th Cir. 2002).

      The district court properly dismissed Stewart’s claims against supervisory

prison officials Holtgeerts, Karlsson, and Fleming because Stewart made only

vague and conclusory allegations regarding their personal participation in the

deprivation of Stewart’s constitutional rights. See Taylor v. List, 880 F.2d 1040,

1045 (9th Cir. 1989) (“A supervisor is only liable for constitutional violations of

his subordinates if the supervisor participated in or directed the violations, or knew

of the violations and failed to act to prevent them.”); Ivey v. Bd. of Regents, 673

F.2d 266, 268 (9th Cir. 1982) (“[v]ague and conclusory allegations of official

participation in civil rights violations are not sufficient” to state a claim upon

which relief may be granted).


                                            2                                        09-35900
      The district court properly dismissed Stewart’s deliberate indifference

claims against defendants Ashbaugh, Stuver, Burach, Morey, S. Phillips, Hancock,

Starks, Chan, Pace, and Lee because Stewart failed to allege sufficient facts

showing that these defendants knew of and disregarded an excessive risk to his

health and safety when they ignored Stewart’s request for dental care, resulting in

some unspecified delay in treatment. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (“deliberate indifference” is evidenced only when “the official knows of

and disregards an excessive risk to inmate health or safety”); Hunt v. Dental Dep’t,

865 F.2d 198, 200 (9th Cir. 1989) (“[D]elay in providing a prisoner with dental

treatment, standing alone, does not constitute an eighth amendment violation.”).

      We do not consider Stewart’s claims not adequately raised on appeal. See

Entm’t Research Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211, 1217

(9th Cir. 1997).

      We deny Stewart’s two motions to file supplements to his brief.

      Stewart’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                     09-35900